[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               AUG 28, 2006
                            No. 05-17059                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A95-895-148

CLARA MARIA DE LOS ANGELES SEGURA SILVA,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (August 28, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:
       In this case, an Immigration Judge (“IJ”) ordered Clara Maria Segura Silva,

a native and citizen of Columbia, S.A., removed from the United States to

Columbia, and the Board of Immigration (“BIA”) affirmed the IJ’s decision. Silva

thereafter moved the BIA to reconsider its decision. The BIA denied her motion.

Silva now petitions this court to review the BIA’s denial of her motion to

reconsider. She contends that the BIA erred in denying her motion to reconsider

because it did not exercise independent judgment.1

       We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Assa’ad v. U.S. Attorney Gen., 332 F.3d 1321, 1341 (11th Cir. 2003).

“Judicial review of denials of discretionary relief incident to deportation

proceedings . . . is limited to determining ‘whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.’” See Garcia-Mir v. Smith, 766 F.2d 1478, 1490 (11th Cir. 1985)

(citation omitted) (addressing a motion to reopen).

       “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior [BIA] decision and shall be supported by

pertinent authority.” 8 C.F.R. § 1003.2(b)(1). In this case, the BIA did not abuse



       1
         Silva also contends that the IJ erred in finding that she did not establish past
persecution or a well-founded fear of future persecution.


                                                  2
its discretion in denying Silva’s motion to reconsider because Silva failed to

specify any errors of law or fact in the BIA’s decision and merely reiterated the

arguments she presented in appealing the IJ’s removal order. Accordingly, we

deny her petition.

      PETITION DENIED.




                                          3